J -S29001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN THE INTEREST OF: M.MCC., A                    IN THE SUPERIOR COURT OF
MINOR                                                  PENNSYLVANIA

APPEAL OF: M.M.
                                                        No. 14 EDA 2019

              Appeal from the Order Dated November 30, 2018
            In the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-DP-0000553-2017

BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.
MEMORANDUM BY BENDER, P.J.E.:                            FILED JULY 23, 2019
      M.M. (Appellant) appeals from the order dated November 30, 2018,
finding child abuse of M.MCC. (Child), born in December of 2012, by Appellant

pursuant to the Child Protective Services Law (CPSL), 23 Pa.C.S. §§ 6301 et

seq.' We affirm.
      In its Pa.R.A.P. 1925(a) opinion, the trial court stated that it had heard

testimony from nine witnesses over the course of four hearings, which were

held on May 4, 2018, August 8, 2018, September 21, 2018, and November
30, 2018. The court explained that in the transcript of the November 30th
hearing, it addressed "its findings of child abuse against [Appellant] and [its]

determination to change the indicated report of child abuse     ...   to a founded
report of child abuse ...." Trial Court Opinion (TCO), 2/26/19, at 2 (emphasis
in original). In order to address Appellant's issues raised on appeal, we set




' Although some of the parties in their briefs identify Appellant as Child's
stepfather, he is the live-in boyfriend of Child's mother.
J -S29001-19



forth the court's discussion of its findings of abuse sustained by Child that the

trial court concluded were perpetrated by Appellant, as follows:

             So, we started the abuse hearing on May 4th of this year.
      And at that time, this [c]ourt, based on the tender years motion
      filed by the Child Advocate on behalf of [Child], found that [Child]
      was unavailable as a witness.
            Dr. Theodorson, o[f] Abington Hospital, testified and
      indicated that [Child] presented to the ER in January of 2017, with
      his grandmother and a coworker of this grandmother, due to
      injuries that he had sustained. He had numerous bruises over his
      body.
              Entered   into evidence was [the Department of Human
      Services] DHS Exhibits A through I, which were pictures taken
      when he presented at the hospital of his injuries.
            The testimony from Dr. Theodorson was that the pattern of
      bruises [Child] had were not consistent with bruising for a child of
      this age. The appearance of the bruises indicated that they had
      occurred within a few days prior to him presenting at the ER. They
      had different shades of color, which reflected that they were
      evolving and healing. He had multiple contusions, and Dr.
      Theodorson was able to say to a reasonable degree of medical
      certainty that the bruises were inflicted and non -accidental and
      that [Child] would have been in substantial pain at the time they
      occurred and for sometime thereafter.
             Dr. Theodorson indicated-he was unable to say-whether
      the doctor was male or female, that's irrelevant-that they were
      unable to say how long the pain would have lasted, but that the
      pain would have existed at the time the injuries were infl[i]cted;
      that the number of bruises could have impaired the child's ability
      to walk, to sit, to sleep.
              The other person that testified was a forensic nurse from
      Abington Hospital, Trish Crowe, and she is a forensic
      nurse/examiner, and indicated that she is consulted when there's
      suspicion for abuse and children are brought into the hospital.
      And she is the one that took the photos that were entered into
      evidence. She indicated that she also had concerns for abuse, the
      bruising was concerning, the multiple stages of healing was
      concerning, and      ...   she   indicated   that as she was taking

                                         -2-
J -S29001-19


     information on the day he presented around the injuries, the
     identified alleged perpetrator was [Appellant], mom's boyfriend.
           Michelle Kline of [the Philadelphia Children's Alliance] PCA
     also testified, having been qualified as someone who had done
     hundreds of interviews for children when there are allegations of
     abuse. She testified that she interviewed [Child], and [Child] said
     that [Appellant] slapped him all over his body, hit him with a
     hammer, put him in a hot shower. She did identify concerns that
     [Child] was being coached not to disclose what had happened to
     him. Her competency evaluation of [Child] indicated that he knew
     the difference between the truth and a lie and as such was telling
     the truth when she interviewed him. And she was unable to give
     a time frame of how long the abuse had concern [sic]. But, again,
     [Child] identified [Appellant] as the individual who inflicted the
     abuse.
          DHS social worker, Rudy Petruzzelli, who was ... the intake
     worker at the time, indicated that - he indicated the report [was]
     based on the bruising that he observed and based on his
     investigation. He did indicate that [Appellant] denied that he
     caused   the injuries, but he indicated [Appellant] as the
     perpetrator of the abuse as to [Child] based on medical evidence.
     His testimony was that [Child] would not talk to him at the time
     that he interviewed.
           We had a Rosalie Gonzales (sp), who had been a babysitter,
     identified for also taking care of [Child], and she indicated that
     she knew mom because they worked together. She is the
     individual who discovered the bruises on [Child's] body and
     reported them to mom. She indicated that he had burn marks on
     his hand, his eye was swollen, his face was swollen on a previous
     incident, and she had taken him to the hospital. She testified, and
     I found her testimony credible, as I did Dr. Theodorson's and
     Nurse Crowe['s] and Michelle Kline['s]. She testified that mom
     had disclosed to her that [Appellant] spanked [Child].
           She also indicated that at one point she dropped [Child] off
     at [Appellant's] house and [Child] started crying hysterically and
     did not want to get out of her car.
           Morgan Webb, [Child's] [Children's Crisis Treatment Center]
     CCTC trauma therapist, also testified, and testified that [Child]
     was referred to her based on allegations of child abuse by
     [Appellant], and he was diagnosed with adjustment disorder and
     anxiety.
                                    -3
J -S29001-19


           ... [Child] disclosed to [Ms. Webb] that [Appellant] burned
     his hands with hot water, flicked his pee -pee, gave him bruises.
           We had additional testimony from Carla Fletcher, [Child's]
     child advocate social worker, and that when she spoke with
     [Child], [Child] initiated a discussion with her where he said that
     "[Appellant] gave me bruises," that he was afraid of [Appellant]
     and that he reported that he was told he would get a present if he
     said [Appellant] didn't do it.
            Step -maternal grandmother, Ms. Pettit, also testified in May
     that [Child] was still very much afraid of [Appellant], and actually
     just the name [M.] - and when a relative came to the family's
     home for Easter and mentioned his name as [M.] that [Child]
     froze, his eyes got wide, and he said he wanted to leave.


         When we came back on 9/21, ... paternal grandmother
                                      And that was [Appellant's]
     testified in [Appellant's] defense.
     mother, to be clear as to the paternal grandmother. Her
     testimony attempted to refute that [Appellant] was ... babysitting
     [Child] during the time that the injuries occurred to [Child]. She
     indicated that [Child], [H.S. (Child's Mother)], and ... [Appellant]
     resided with her when [Appellant] came home on house arrest,
     and she testified that she never saw ... [Appellant] strike [Child].
     I did not find - based on the overwhelming evidence from the
     other witnesses, I did not find paternal grandmother's testimony
     to be very relevant in terms of eliminating [Appellant] as the
     alleged perpetrator of the abuse.
           With respect to the request from DHS and Child Advocate,
     the request was that this [c]ourt find child abuse as to [Appellant]
     based on [23 Pa.C.S. §] 6381(d) in particular -


            6183(d) is: Prima facie evidence of abuse. Evidence that a
     child has suffered child abuse of such a nature as would ordinarily
     not be sustained or exist except by reason of the acts or omissions
     of the parent or other persons responsible for the welfare of the
     child shall be prima facie evidence of child abuse by the parent or
     other person responsible for the welfare of the child.
           With respect to the definition of child abuse, 6303 provides
     the definitions for child abuse. Specifically 6303(b.1)(1) indicates

                                    -4
J -S29001-19


      that "child abuse" shall mean intentionally, knowingly or recklessly
      doing any of the following:      Causing bodily injury to a child
      through any recent act or failure to act.
            I am going to find that [Appellant] is guilty of child abuse as
      to [Child]. The overwhelming evidence from all of the parties
      indicate that he, mom and - were in fact caring for ... [Child] and
      responsible for caring for [Child] at the time that the injuries
      occurred.
            The testimony of the Doctor, the Nurse, and the PCA
      interviewer together indicate that [Child] consistently and credibly
      identified [Appellant] as the perpetrator of the child abuse.
             And given the nature of the injuries given, Dr. Theodorson's
      - let me make sure I get the name right - Theodorson's indication
      to a reasonable degree of medical certainty that the injuries were
      not self-inflicted, were, in fact, inflicted injuries that would have
      caused substantial pain and evidence of child abuse.
             I am finding, under 6381(d), that [Appellant]          is   the
      perpetrator of child abuse based on the prima facie evidence.

N.T., 11/30/18, at 7-14.

      Appellant filed a timely notice of appeal and a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).
He raises the following issue for our review:

      Whether the evidence was insufficient for the court to find []
      Appellant[] an indicated perpetrator of abuse by clear and
      convincing evidence where there was evidence that the child did
      not initially identify him and there was evidence that either he did
      not have access to the child or that the child was in the care of
      others at the time the incident allegedly occurred?
Appellant's brief at 3.

      Appellant's arguments challenge the sufficiency of the evidence to
support the trial court's decision that Child was abused by Appellant, in that
the only evidence came from Child through the testimony of others, rather

                                      -5
J -S29001-19



than direct testimony from Child at the hearings.         Specifically, Appellant

asserts that Child did not initially disclose abuse during the emergency
department visit.    He only started to provide information months later,
gradually adding information about additional acts of abuse. Appellant further

contends that he had only been released from jail about ten days before Child

was taken for the hospital emergency department visit and that Child's
grandparents had taken care of Child during the same ten-day period.
Essentially, Appellant argues that numerous people had access to Child at the

time Child's injuries occurred, that Child's "story" changed over time, and that

no corroborating evidence was presented by DHS and Child's Advocate.

      The Pennsylvania Supreme Court sets forth our standard of review of a

dependency case, stating:

            Initially, we reiterate that "the standard of review          in
      dependency cases requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record, but does not require the
      appellate court to     accept   the lower court's      inferences or
      conclusions of law." In re R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
      (2010). We review for abuse of discretion, id.....

               [Moreover,] the applicable version of the CPSL define[s]
      "child abuse" to include "any recent act or failure to act" which
      causes "nonaccidental serious physical injury;" "any recent act,
      failure to act or series of such acts or failures to act" "which
      creates an imminent risk of serious physical injury;" or "serious
      physical neglect" "which endangers a child's life or development
      or impairs the child's functioning." 23 Pa.C.S. § 6303(b)(1)(i),
      (iii), (iv).... In turn, the CPSL defined "serious physical injury" as
      an injury that causes "severe pain" or "significantly impairs" the
      child's physical functioning temporarily or permanently. Id. §
      6303(a).        While a petitioning party must demonstrate the
      existence of child abuse by the clear and convincing evidence

                                      -6-
J -S29001-19


     standard applicable to most dependency determinations, 42
     Pa.C.S. § 6341(c) (recognizing clear and convincing evidence as
     the necessary standard for concluding that a child is dependent),
     the identity of the abuser need only be established through prima
     facie evidence in certain situations....

In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015).
     For the definition of prima facie evidence in the context of a child abuse

case, we look to Section 6381 of the CPSL, which provides the following:

     6381. Evidence in court proceedings.


     (d) Prima facie evidence of abuse.-Evidence that a child has
     suffered child abuse of such a nature as would ordinarily not be
     sustained or exist except by reason of the acts or omissions of the
     parent or other person responsible for the welfare of the child shall
     be prima facie evidence of child abuse by the parent or other
     person responsible for the welfare of the child.

23 Pa.C.S. § 6381(d). Moreover,

           With regard to dependency cases involving child abuse, the
     safety of the child is paramount. In re R.P., 957 A.2d 1205 (Pa.
     Super. 2008). As we have explained,

           [t]he Juvenile Act, 42 Pa.C.S. §§ 6301-65, which was
           amended in 1998 to conform to the federal Adoption and
           Safe Families Act ("ASFA"), 52 U.S.C. § 671 et seq.,
           controls the adjudication and disposition of dependent
           children. The policy underlying these statutes aims at
           the prevention of children languishing indefinitely in
           foster care, with its inherent lack of permanency,
           normalcy, and long-term parental commitment.
           Furthermore, the 1998 amendments to the Juvenile Act,
           as required by ASFA, place the focus of dependency
           proceedings on the child. Safety, permanency, and the
           well-being of the child must take precedence over all
           other considerations, including the rights of the parents.

     Id. at 1217-18 (some internal citations omitted).
                                     -7-
J -S29001-19


Interest of S.L., 202 A.3d 723, 727 (Pa. Super. 2019).

      Additionally, we note that the CPSL defines "child abuse" as follows:

      (b.1) Child abuse.-The term "child abuse" shall mean
      intentionally, knowingly or recklessly doing any of the following:

            (1) Causing bodily injury to a child through any recent
            act or failure to act.

            (5) Creating a reasonable likelihood of bodily injury to a
            child through any recent act or failure to act.

23 Pa.C.S. § 6303 (b.1)(1), (5). We also recognize that Section 6303(a) of
the CPSL defines bodily injury as "impairment of physical condition or
substantial pain."

      In responding to Appellant's arguments, we begin with Appellant's
allegation that because Child did not testify     in   light of the petition filed
pursuant to the Tender Years Doctrine, the court could not properly assess
Child's "consistency and credibility." Appellant's brief at 10. See N.T., 5/4/18,

at 11-18. Our review reveals that Appellant failed to object to the petition,
the testimony provided to support the petition, or the court's grant of the
petition.   Therefore, Appellant has waived this argument.         Pa.R.A.P. 302

("Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.").    However, our review reveals that the trial court
properly considered the Child Advocate's petition based on the Tender Years




                                      -8
J -S29001-19



Doctrine, finding that Child was an unavailable witness. See 42 Pa.C.S. §
5985.1.2 See also N.T., 5/4/18, at 11-18.
      Next, Appellant appears to take issue with a lack of medical evidence to

corroborate Child's claims regarding any abuse beyond the bruises initially
discovered at the emergency room visit. Thus, Appellant seems to argue that

it was not proven that Child sustained bodily injury or impairment or
substantial pain. Appellant's issue as stated in the statement of questions

present in his brief does not challenge this finding by the court and can be
considered waived.    Regardless, the testimony provided by Dr. Theodorson

and Nurse Trish Crowe, which was found credible by the trial court, supports

the finding of child abuse under 23 Pa.C.S. § 6303(b.1)(1), (5).

     We next turn to Appellant's main argument that he was not the
perpetrator of the child abuse.       This argument centers on Appellant's
allegations that he was only released from jail ten days before the emergency

room visit, that Child's revelations of additional abuse were only revealed
months later, and that numerous other individuals had access to Child during

that same period of time. However, a review of the record reveals that the
numerous witnesses testified as to Child's consistent statements to them
about Appellant's actions and Child's showing fear of Appellant. Additionally,



2 Section 5985.1 provides the framework under which the court may find a
child under the age of 12 to be an unavailable witness. See also Fidler v.
Cunningham -Hall, 871 A.2d 231, 235 (Pa. Super. 2005) (discussing and
applying the tender years statute that provides for the admissibility of hearsay
statements by an abused child who is deemed unavailable).
                                     -9-
J -S29001-19


testimony revealed that Child was promised gifts     if he would not tell that
Appellant had given him the bruises and that, after being placed with maternal

grandfather, Child became more comfortable and revealed more of the details

of the abuse.

      Based on this Court's review, it is evident that clear and convincing
evidence exists in the record showing that Child suffered injuries due to the
abuse perpetrated by Appellant. Moreover, based on evidence presented by
Appellant, i.e., his mother's testimony, which was not found credible or
persuasive by the trial court, Appellant has failed to rebut the prima facie
evidence that he was the individual who committed the abuse. Accordingly,

we conclude that the court did not abuse its discretion in this determination.

Appellant has not convinced us otherwise. We, therefore, affirm the order on

appeal.

      Order affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/23/19




                                     - 10 -